Citation Nr: 1018912	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  07-25 963	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran had active service from June 1946 to November 
1947.  He died on February [redacted], 2010.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2007 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for bilateral hearing loss.  In 
November 2008, the Board remanded this claim for further 
development. 


FINDINGS OF FACT

1.  In November 2008 the Board remanded the appealed issue of 
service connection for bilateral hearing loss for further 
development.  

2.  On May 12, 2010, the Board was notified by data from the 
U.S. Social Security Administration that the Veteran had died 
on February [redacted], 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran appealed the issue of service 
connection for bilateral hearing loss.  In November 2008, the 
Board remanded the appealed issue of service connection for 
bilateral hearing loss for further development.  During the 
remand, on February [redacted], 2010, the Veteran died during the 
pendency of the appeal.  On May 12, 2010, the Board was 
notified by data from the U.S. Social Security Administration 
that the Veteran had died on February [redacted], 2010.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
Veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of any derivative claim brought by a 
survivor of the veteran.  38 C.F.R. § 20.1106 (2009).  The 
Board's dismissal of this appeal also does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title."  

The VA Secretary will be issuing regulations governing the 
rules and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 


substitution in an appeal that has been dismissed by the 
Board due to the death of the Veteran claimant should file a 
request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of 
this decision).  


ORDER

The Veteran's appeal is dismissed.


		
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


